Opinion issued December 14, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00291-CV
                            ———————————
                       JEFFREY PARCHMAN, Appellant
                                         V.
 EOG RESOURCES, INC. AND NABORS DRILLING USA, L.P., Appellees


                    On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-57039


                          MEMORANDUM OPINION

      The parties have filed a joint motion for voluntary dismissal of the appeal,

asserting that they have reached an agreement to settle the claims that are the basis

of this appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion has issued.
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Justices Jennings, Massengale, and Caughey.




                                        2